UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7566


WILLIAM JAY DICAPRIO-CUOZZO,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON,    Director    of   the   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:10-cv-00157-RBS-FBS)


Submitted:   January 13, 2011               Decided:    January 21, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Jay Dicaprio-Cuozzo, Appellant Pro Se. Kathleen Beatty
Martin, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William    Jay     Dicaprio-Cuozzo         seeks      to     appeal       the

district       court’s   order     accepting        the   recommendation           of    the

magistrate judge and dismissing as untimely his 28 U.S.C. § 2254

(2006) petition.         The order is not appealable unless a circuit

justice    or    judge   issues     a   certificate       of    appealability.               28

U.S.C. § 2253(c)(1) (2006).             A certificate of appealability will

not    issue    absent    “a    substantial       showing      of   the    denial       of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.   Cockrell,      537     U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Dicaprio-Cuozzo has not made the requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                             2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3